DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/05/22 have been fully considered but they are not persuasive.
With respect to the applicant’s 101 rejection, the applicant argues:

    PNG
    media_image1.png
    549
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    664
    media_image2.png
    Greyscale

The applicant’s arguments are not persuasive because the added elements to claim 1 (i.e. a trigger, an acquisition circuit, a timing circuit, and a memory) are not particular machines. Rather, they are generic computer components and/or general links to a particular technological environment or field of use. However, as stated below, applicant’s new claim 20 specifically limits the claims to an oscilloscope, which is a particular machine. That is why claim 20 is considered eligible under 35 U.S.C. 101, but claims 1-19 are not.
Similarly, claim 12 mentions a generic “signal analysis device,” but does not give any structural limitation as to what qualifies as a signal analysis device. It is therefore considered generic and not particular, unlike the oscilloscope of claim 20.
In terms of the art rejection, applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Drawings
The drawings filed on 10/14/20 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method of analyzing a signal, which is a method. Independent claim 12 is directed to a signal analysis device for analyzing a signal, which is a machine. All other claims depend on independent claims 1 and 12. As such, claims 1-18 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
setting a trigger condition to be applied (This limitation describes a mental process, as it is a concept that can be performed in the human mind. There is no detail in this limitation about the nature of the trigger condition or how it is set. The signal could be a radio signal playing music, and the trigger condition could be the start of a brand new song. Such a trigger condition would be able to be performed in the human mind.)
applying, via the trigger, the trigger condition (This limitation describes a mental process, as it is a concept that can be performed in the human mind. There is no detail in this limitation about the nature of the trigger condition or how it is applied. As stated above, the signal could be a radio signal playing music, and the trigger condition could be the start of a brand new song. Applying the trigger condition could simply be a person making a mental note of when a new song begins.)
acquiring at least two acquisitions associated with the input signal, each acquisition comprising a trigger event that matches the trigger condition set (This limitation describes a mental process. Based on the song example given above, making a mental note of when two songs begin would satisfy the claimed acquiring.)
determining a trigger time for each trigger event (This limitation describes a mental process. Based on the song example above, making a mental note of the time that a song begins would satisfy the claimed determining.)
storing a time stamp with each trigger event (This limitation describes a mental process. Based on the song example above, memorizing (i.e. storing into long-term memory) the time that a song begins would satisfy the claimed storing.)
generating a histogram based on the time stamps stored, the histogram providing number of trigger events versus time (A histogram is a mathematical concept that displays mathematical relationships.)

Claims 2-11 depend on claim 1 and are further directed to a mental process or mathematical concept. The limitations further directed to the histogram are further directed to a mathematical concept, as a histogram is a mathematical concept. The limitations directed to a time stamp are further directed to a mental process, as mentally making note of a specific time is an observation that can be performed in the human mind.

Claim 12 discloses generic structural elements that are configured to perform certain functions. The claimed functions correspond to the limitations of claim 1 and are abstract for the same reasons as given with respect to claim 1 above. The generic structural elements of claim 12 will be discussed below with respect to step 2A, prong two.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
via a trigger (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general trigger is disclosed with no detail given about the structural specifics of the trigger. It appears to be a generic trigger)
via an acquisition circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
via a timing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
via a processing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
in a memory (This limitation is not indicative of integration into a practical application. Storing data in a generic memory amounts to nothing more than merely using a computer as a tool to perform an abstract idea.)
such that the number of trigger events over time is provided by the histogram (This limitation is not indicative of integration into a practical application. It merely adds insignificant extra-solution activity to the judicial exception. This limitation describes an output/result of generating the histograms, but it does not transform or improve the histograms.)

Claim 12
an input (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general input is disclosed with no detail given about the structural specifics of the input. It appears to be a generic input.)
a trigger (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general trigger is disclosed with no detail given about the structural specifics of the trigger. It appears to be a generic trigger)
an acquisition circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
a timing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
a processing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
such that the number of trigger events over time is provided by the histogram (This limitation is not indicative of integration into a practical application. It merely adds insignificant extra-solution activity to the judicial exception. This limitation describes an output/result of generating the histograms, but it does not transform or improve the histograms.)

Claim 13 discloses a generic input generally connected to a generic trigger or circuit. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The nature of the claimed connection is not specified.

Claim 14 discloses a generic circuit generally connected to a generic trigger or another generic circuit. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The nature of the claimed connection is not specified.

Claim 15 recites a generic display, which adds insignificant extra-solution activity to the judicial exception. The core concept of the claimed invention is in the processing of data and the organization of the processed data into a histogram. Incorporating a generic display to display the histogram is insignificant extra-solution activity.

Claim 16 recites a generic selection input, which adds insignificant extra-solution activity to the judicial exception. The core concept of the claimed invention is in the processing of data and the organization of the processed data into a histogram. Providing a selection input to allow an operator limited control is insignificant extra-solution activity.

Claim 17 recites a real-time signal analysis device that has zero dead time. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The limitation does not describe the nature of the real-time signal analysis device, nor does it give any detail as to how the real-time signal analysis device applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim 18 recites that the signal analysis device is an oscilloscope, a signal analyzer or a spectrum analyzer. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The limitation does not describe the nature of the real-time signal analysis device, nor does it give any detail as to how the real-time signal analysis device applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Here, it is not even clear that the claimed device is actually an oscilloscope. By broadly claiming “an oscilloscope, a signal analyzer or a spectrum analyzer,” the claim monopolizes the judicial exception in all of these broad fields of use. The examiner would advise that the applicant limit the claims by specifying exactly what the signal analysis device is (i.e. oscilloscope, signal analyzer, or spectrum analyzer) and give details as to how that specific device relates to the judicial exception in such a manner so as to apply of use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than add insignificant extra-solution activity to the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a graphical result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Unlike claims 1-19, claim 20 does qualify as eligible subject matter under 35 U.S.C. 101. Unlike claims 1-19, claim 20 specifically limits its claims to an oscilloscope, which under step 2A, prong 2, applies the judicial exception with, or by use of, a particular machine. Claims 1-19 do not limit the claims to a particular machine like in claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, as amended, appears to remove dependency on claim 3, by using the formatting “[[3]]”. However, if claim 3 is removed from the dependency chain, it becomes unclear what claim 5 is actually dependent upon. For the purposes of examination, it will be construed that claim 5 is still dependent on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PgPub 20170285072) in view of Ho et al (EP 418499 A).

With respect to claim 1, Wu discloses:
A method of analyzing a signal (abstract discloses signal; paragraph 0053 states, “the oscilloscope can also work in data analyzing mode …”)
setting, via a trigger, a trigger condition to be applied (abstract states, “A method … continuously storing the data into a buffer based on preset rules: simultaneously, generating one trigger event based on preset timebase parameters and trigger conditions each time when acquired data meets the trigger conditions …”)
acquiring, via the trigger, at least two acquisitions associated with the input signal (paragraph 0003 states, “Modern digital oscilloscopes all include a data acquisition storage module, which is controlled by triggers and timebase … acquisition memory start to work when the oscilloscope is in data acquiring mode, the voltage signals from oscilloscope probes are converted into binary data by the ADC, and then the data is stored into the acquisition memory …”; at least two acquisitions are suggested by collecting multiple pieces of data; see also paragraph 0005, which discloses multiple small acquisition memories.), each acquisition comprising a trigger event that matches the trigger condition set (abstract teaches trigger event; see also figure 1, reference S13)
determining a trigger time for each trigger event (paragraph 0003 states, “the oscilloscope determines when to start and when to stop saving the acquired data base on trigger time and timebase …”)
storing a time stamp with each trigger event in a memory (paragraph 0024 states, “the trigger event contains address information or time stamp information of the data segment corresponding to the trigger event …”; paragraphs 0005-0006 disclose memory)
With respect to claim 1, Wu differs from the claimed invention in that it does not explicitly disclose:  
an acquisition circuit
a timing circuit
generating, via a processing circuit, a histogram based on the time stamps stored in the memory, the histogram providing number of trigger events versus time such that the number of trigger events over time is provided by the histogram
With respect to claim 1, Ho et al discloses:
an acquisition circuit (page 2, column 1, lines 48-55 state, “Compiling the histogram using hardware greatly improves the rate at which data can be histogrammed. With the histogram circuit of the invention, data can be collected …”)
a timing circuit (abstract discloses a time interval processing circuit)
generating, via a processing circuit, a histogram based on the time stamps stored in the memory, the histogram providing number of trigger events versus time such that the number of trigger events over time is provided by the histogram (abstract; A time interval data processing circuit uses a pipelined hardware data processor to perform the conversion of incoming time stamp data into time interval results. These results can be further processed into a hardware accumulated histogram … “; page 3, column 3, line 53 – page 4, column 4, line 2 state, “The time interval data processing circuit takes measurement data coming from the counting hardware, processes it, and compresses it into a histogram. By performing these actions in hardware, measurement data can be collected in real-time from the counting hardware. This allows a large number of measurements to be histogrammed in a very short amount of time.” Please note other “number” teachings throughout the disclosure of Ho et al.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ho et al into the invention of Wu. The motivation for the skilled artisan in doing so is to gain the benefit of providing a simple way to study dynamic behavior of a signal.

With respect to claim 2, Wu, as modified, discloses:
wherein the histogram is displayed (obvious in view of combination; see paragraphs 0011-0014 of Wu)

With respect to claim 3, Wu, as modified, discloses:
wherein a certain number of trigger events is grouped within a predetermined bin of the histogram (obvious in view of combination; Wu teaches trigger events; Ho et al teaches histograms and using bins with histograms (see, for example, page 2, column 2, paragraph 1).)

With respect to claim 4, Wu, as modified, discloses:
wherein the predetermined histogram bin is associated with a predefined time span (obvious in view of combination; Wu discloses timebase parameters (paragraph 0021), and Ho et al discloses histograms in the context of time (see Background of the Invention section))

With respect to claim 5, Wu, as modified, discloses:
wherein a bin size of the predetermined bin is changed by zooming the histogram (obvious in view of what one ordinary skill in the art understands about oscilloscope functionality in the context of displaying a histogram; see also Ho et al page 3, column 4, lines 40-50, which discusses bin sizes.)

With respect to claim 6, Wu, as modified, discloses:
wherein the number of trigger events is plotted on a vertical axis of the histogram (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 7, Wu, as modified, discloses:
wherein the number of trigger events is plotted in a logarithmic manner (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 8, Wu, as modified, discloses:
wherein the time is plotted on a horizontal axis of the histogram (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 9, Wu, as modified, discloses:
wherein the time is plotted in an absolute manner or in a relative manner with respect to a trigger event (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 10, Wu, as modified, discloses:
wherein the time stamp corresponds to a time tag that provides an absolute time reference (obvious in view of combination; see Wu paragraphs 0013, 0024, and 0051 for times stamp teachings. See also time stamp teachings of Ho et al.)

With respect to claim 11, Wu, as modified, discloses:
wherein at least one bin is selected, thereby providing at least one of the number of acquisitions associated with the at least one bin selected and the time stamp associated with the at least one bin selected (obvious in view of combination; Wu teaches acquisitions and time stamp; Ho et al teaches histograms and bins, as discussed above.)

With respect to claim 12, Wu discloses:
A signal analysis device for analyzing a signal (abstract)
an input configured to receive an input signal to be analyzed by the signal analysis device (figure 3, see incoming “signals”)
a trigger configured to apply a trigger condition set (see claim 1 above)
an acquisition circuit configured to acquire at least two acquisitions associated with the input signal, each acquisition comprising a trigger event that matches the trigger condition set (see claim 1 above)
a timing circuit configured to determine a trigger time for each trigger event such that a time stamp with each trigger event is stored (see claim 1 above)
With respect to claim 12, Wu differs from the claimed invention in that it does not explicitly disclose: 
a processing circuit configured to generate a histogram based on the time stamps stored, wherein the histogram provides number of trigger events versus time such that the number of trigger events over time is provided by the histogram
With respect to claim 12, Ho et al discloses:
a processing circuit configured to generate a histogram based on the time stamps stored, wherein the histogram provides number of trigger events versus time such that the number of trigger events over time is provided by the histogram (see claim 1 above)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ho et al into the invention of Wu. The motivation for the skilled artisan in doing so is to gain the benefit of providing a simple way to study dynamic behavior of a signal.

With respect to claim 13, Wu, as modified, discloses:
wherein the input is connected with at least one of the trigger and the acquisition circuit, and wherein the trigger and the acquisition circuit are connected with each other (Wu paragraph 0003 states, “Modern digital oscilloscopes all include a data acquisition storage module, which is controlled by triggers and timebase …”)

With respect to claim 14, Wu, as modified, discloses:
wherein the timing circuit is at least connected with at least one of the trigger and the acquisition circuit such that the timing circuit is configured to obtain the trigger time for each trigger event (see Wu paragraph 0003)

With respect to claim 15, Wu, as modified, discloses:
wherein the signal analysis device has a display that is connected with the processing circuit in order to display the histogram (obvious in view of combination; Wu discloses display, and Ho et al discloses histogram)

With respect to claim 16, Wu, as modified, discloses:
wherein a selection input is provided via which an operator is enabled to select at least one bin, and wherein the processing circuit is configured to determine at least one of the number of acquisitions associated with the at least one bin selected via the selection input and the time stamp associated with the at least one bin selected via the selection input (obvious in view of combination; Ho et al teaches bin selection (page 3, column 4, lines 34-44; see bin selector 105)

With respect to claim 17, Wu, as modified, discloses:
wherein the signal analysis device is a real-time signal device that has zero dead time (obvious in view of combination; Wu paragraph 0052 states, “The ADC can always work at the maximum or a specified sampling rate when it is in real-time acquisition mode.”; Ho et al page 3, column 3, lines 9-11 state, “Triggering on time interval results is made possible by real-time hardware processing of the time stamp data.”)

With respect to claim 18, Wu, as modified, discloses:
wherein the signal device is an oscilloscope, a signal analyzer or a spectrum analyzer (See abstract of Wu)

With respect to claim 19, Wu, as modified, discloses:
wherein the time is plotted on a horizontal axis of the histogram, whereas the number of trigger events is plotted on a vertical axis of the histogram (Ho et al teaches time and number of trigger events, and it would be obvious to plot the data Ho et al teaches in a variety of different forms, whether its placing certain variables on a vertical axis or horizontal axis.)

Claim 20 is rejected because it contains the limitations of claims 1 and 19, which were rejected above. The one distinction that claim 20 has is that is specifies an oscilloscope. However, primary reference Wu teaches use of an oscilloscope (see paragraph 0002). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/17/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        10/18/2022